 Debtor      Timothy Jason Tucker
             Lisa Suzanne Tucker
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                     Check if this is an
                                                                            [Bankruptcy district]                     amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial             Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                          Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $420.00                        Bi-Weekly         60        months       Debtor will make payment directly to trustee
    Debtor 2                $420.00                        Bi-Weekly         60        months       Debtor consents to payroll deduction from:
                                                                                                  Amazon, Attn: Amazon Payroll, 202 Westlake Ave N,
                                                                                                  Seattle, WA 98109
Insert additional lines as needed.

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $109,200.00.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.


APPENDIX D                                                                      Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

             Case 1:19-bk-01315                            Doc 2       Filed 03/04/19 Entered 03/04/19 09:57:59                     Desc Main
                                                                       Document      Page 1 of 6
 Debtor                Timothy Jason Tucker                                                        Case number
                       Lisa Suzanne Tucker

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Installment payments on the secured claims listed below will be maintained, and any arrearage through the month of
                          confirmation will be paid in full as stated below. Both the installment payments and the amounts to cure the arrearage will be
                          disbursed by the trustee.

                          Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed
                          below as to the current installment payment and arrearage. After confirmation of the plan, the trustee shall adjust the installment
                          payments below in accordance with any such proof of claim and any Notice of Mortgage Payment Change filed under Rule
                          3002.1. The trustee shall adjust the plan payment in Part 2 in accordance with any adjustment to an installment payment and
                          shall file a notice of the adjustment and deliver a copy to the debtor, the debtor’s attorney, the creditor, and the U.S. Trustee, but
                          if an adjustment is less than $25 per month, the trustee shall have the discretion to adjust only the installment payment without
                          adjusting the payments under Part 2. The trustee is further authorized to pay any postpetition fee, expense, or charge, notice of
                          which is filed under Bankruptcy Rule 3002.1 and as to which no objection is raised, at the same disbursement level as the
                          arrearage.

                          Confirmation of this Plan imposes on any claim holder listed below the obligation to:

                                 Apply arrearage payments received from the trustee only to such arrearages.
                                 Treat the obligation as current at confirmation such that future payments, if made pursuant to the plan, shall not be subject
                                 to late fees, penalties, or other charges.

                    If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                    by that collateral will cease.
                                                                                  Current                                  Interest
                                                                                  installment                              rate on       Monthly
                                                                                  payment                                  arrearage payment on
                                                                                  (including          Amount of            (if           arrearage, if
 Name of Creditor                                   Collateral                    escrow)             arrearage, if any applicable) any
                                                    1617 Jamie Drive
 Tennessee Housing Development                      Columbia, TN 38401                                Prepetition:
 Agency                                             Maury County                   $893.53 (3)            $21,013.67           0.00%      Pro-Rata (6)
                                                                                                      Gap payments:
                                                                                                        $1,787.06
                                                                                                      Last month in gap:
                                                                                                        April, 2018
Insert additional claims as needed.

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full through the trustee as stated below. The claim amount stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                          by that collateral will cease.

 Name of Creditor                                                              Collateral                        Amount of claim          Interest         Monthly
                                                                                                                                          rate             plan
                                                                                                                                                           payment
 Kittrells Kars (4)                                                            2006 Kia Sportage                 $3,100.00                  5.50%            135.00

Insert additional claims as needed.

APPENDIX D                                                                     Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

             Case 1:19-bk-01315                            Doc 2     Filed 03/04/19 Entered 03/04/19 09:57:59                          Desc Main
                                                                     Document      Page 2 of 6
 Debtor                Timothy Jason Tucker                                                              Case number
                       Lisa Suzanne Tucker


3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                  The remainder of this section will be effective only if the applicable box in § 1.2 is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests listed below impair exemptions to which the debtor(s)
                          would be entitled under 11 U.S.C. § 522(b). The judicial liens or security interests listed below will be avoided to the extent they
                          impair exemptions upon entry of the order confirming the plan. The amount of the judicial lien or security interest that is avoided
                          will be treated as an unsecured claim under § 5.1. The amount, if any, of the judicial lien or security interest that is not avoided
                          will be paid in full as a secured claim under the plan.
 Information regarding judicial                     Calculation of lien avoidance                                          Treatment of remaining secured
 lien or security interest                                                                                                 claim
                                                    a. Amount of lien                            $601.00                   Amount of secured claim after
 Name of Creditor                                                                                                          avoidance (line a minus line f)
 Covington Credit                                   b. Amount of all other liens                 $0.00                     $0.00
                                                    c. Value of claimed exemptions               $50.00
 Collateral                                         d. Total of adding lines a, b, and c         $651.00                   Interest rate (if applicable)
 Household Goods and                                                                                                       0.00                %
 Furnishings

 Lien identification (such as                       e. Value of debtor's interest in property    -$50.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 June , 2015                                        f. Subtract line e from line d.              $601.00                   $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

Insert additional claims as needed.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                  The debtor(s) surrender to each creditor below the listed collateral. Upon confirmation of this plan the stay under 11 U.S.C. §
                  362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all respects. Any allowed
                  unsecured claim resulting from disposition of surrendered collateral will be treated as an unsecured claim under § 5.1.

                                                                                                                                                Anticipated
 Name of Creditor                                                                                       Collateral                              Deficiency
 3D Financial                                                                                           2002 Ford Taurus                                  $0.00

Insert additional claims as needed.


 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,250.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of all funds. Class 5

         The attorney for the debtor(s) shall receive available funds.


APPENDIX D                                                                            Chapter 13 Plan                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 1:19-bk-01315                            Doc 2        Filed 03/04/19 Entered 03/04/19 09:57:59                      Desc Main
                                                                        Document      Page 3 of 6
 Debtor                Timothy Jason Tucker                                                     Case number
                       Lisa Suzanne Tucker

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
                20.00 % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.




5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by the debtor, as
                          specified below. Arrearage payments will be paid in full through the trustee. Amounts stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the installment payment and
                          arrearage.

 Name of Creditor              Description of leased property or executory contract         Current installment              Amount of arrearage to be
                                                                                            payment                          paid

 Progressive
 Leasing                       Couch                                                                           $272.00                                    $0.00
                                                                                            Disbursed by:
                                                                                               Trustee

APPENDIX D                                                                   Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 1:19-bk-01315                            Doc 2     Filed 03/04/19 Entered 03/04/19 09:57:59                     Desc Main
                                                                     Document      Page 4 of 6
 Debtor                Timothy Jason Tucker                                                    Case number
                       Lisa Suzanne Tucker

 Name of Creditor              Description of leased property or executory contract        Current installment              Amount of arrearage to be
                                                                                           payment                          paid

                                                                                               Debtor(s)

Insert additional claims as needed.

 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

     a. Filing fees paid through the trustee

     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
        funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
        installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
        following month.

        Insert additional lines as needed.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.

        Insert additional lines as needed.

     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:

        Class 1 Filing Fee
        Class 2 Notice Fee
        Class 3 - Continuing Mortgage Payment
        Class 4 - Secured Claims
        Class 5 - Attorney Fee
        Class 6 - Arrearage Mortgage Payment
        Class 7 - General Unsecured Claims
        Class 8 - 1305 Post Petition Claims


        Insert additional lines as needed.

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other: Discharge

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Part 3.1 - Provisions Relating to Claims Secured by Real Property Treated Pursuant to § 1322(b)(5).

APPENDIX D                                                                   Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 1:19-bk-01315                            Doc 2     Filed 03/04/19 Entered 03/04/19 09:57:59                     Desc Main
                                                                     Document      Page 5 of 6
 Debtor                Timothy Jason Tucker                                                    Case number
                       Lisa Suzanne Tucker

1.           Apply the payments received from the Trustee on preconfirmation arrearages only to such arrearages. For the
             purposes of this Plan, the “preconfirmation” arrears shall include all sums included in the allowed proof of claim
             plus any postpetition preconfirmation payments du under the underlying mortgage obligation not specified in the
             allowed proof of claim. Monthly on going mortgage payments shall be paid by the trustee commencing wiht the
             later of the month of confirmation or the month in which a proof of claim itemizing the arrears is filed by such
             claimholder.

2.           Treat the mortgage obligations current at confirmation such that future payments, if mad pursuant to the plan,
             shall not be subject to late feeds, penalties or other charges.

3.           The trustee may adjust the postconfirmation regular payments noted in Part 3.1 and payments to the plan in Part 2
             in accordance with a Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1 upon filing a
             notice of such adjustment with the court and delivering a copy to the debtor, the debtor's attorney, the creditor,
             and the U.S. Trustee.

Post Petition claims allowed pursuant to 11 U.S.C. § 1305 shall be paid in full but subordinate to the payment of
unsecured claims as provided in paragraph 3 of the confirmation order.
 Part 10: Signatures:

 X   /s/ J. Robert Harlan                                                     Date
     J. Robert Harlan
 Signature of Attorney for Debtor(s)

 X                                                                            Date
       Timothy Jason Tucker

 X                                                                  Date
     Lisa Suzanne Tucker
Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                                   Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

             Case 1:19-bk-01315                            Doc 2     Filed 03/04/19 Entered 03/04/19 09:57:59       Desc Main
                                                                     Document      Page 6 of 6
